               Case 2:19-cr-00198-JLR Document 31 Filed 06/19/20 Page 1 of 3




 1                                                                      The Honorable James L. Robart
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT FOR THE
 7                             WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9
10 UNITED STATES OF AMERICA,                            CASE NO. CR19-198-JLR
11                                  Plaintiff,          ORDER CONTINUING
                                                        TRIAL DATE
12                          v.
13 WILLIAM LEROY LENZ,
14                                  Defendant.
15
16          THIS COURT, having considered the Joint Motion of the United States and the
17
     Defendant for a continuance of the trial date and the facts set forth therein, and General
18
     Order 08-20 of the United States District Court for the Western District of Washington
19
     addressing measures to reduce the spread and health risks from COVID-19, which is
20
     incorporated herein by reference, hereby FINDS as follows:
21          1. In light of the recommendations made by the Centers for Disease Control and
22              Prevention (CDC) and Public Health for Seattle and King County regarding social
23              distancing measures required to stop the spread of this disease as well as the lack
24              of the type of personal protective equipment necessary to ensure the health and
25              safety of all participants it is not possible at this time to proceed with a jury trial.
26          2. Further, because of the recommendations that individuals at higher risk of
27              contracting this disease—including individuals with underlying health conditions,
28

      Order Continuing Trial Date                                               UNITED STATES ATTORNEY
      CR19-198-JLR/William Leroy Lenz - 1                                      700 S TEWART S TREET, S UITE 5220
                                                                                 S EATTLE, W ASHINGTON 98101
                                                                                        (206) 553-7970
              Case 2:19-cr-00198-JLR Document 31 Filed 06/19/20 Page 2 of 3




 1             individuals age 60 and older, and individuals who are pregnant—avoid large
 2             groups of people, at this time it would be difficult, if not impossible, to get a jury
 3             pool that would represent a fair cross section of the community. Based on the
 4             recommendations it would also be medically inadvisable to do so.
 5         3. The parties have reached a plea agreement, but the defendant has not consented to
 6             permit this Court to take his plea via video teleconference or telephone
 7             conference. See CARES Act, § 15002(b)(4) (“Video teleconferencing or
 8             telephone conferencing . . . may only take place with the consent of the defendant
 9             . . . after consultation with counsel.”). Under the current trial schedule, if the
10             defendant were to decide not to plead guilty after this Court reopens, it would
11             deny counsel for the defendant the reasonable time necessary for effective
12             preparation for his trial.
13         4. As a result, the failure to grant a continuance of the trial date in this case would
14             likely result in a miscarriage of justice. Pursuant to 18 U.S.C. § 3161(h)(7)(A),
15             the ends of justice served by continuing the trial in this case outweighs the best
16             interest of the public and the defendant to a speedy trial.
17 //
18 //
19 //
20
21
22
23
24
25
26
27
28

     Order Continuing Trial Date                                              UNITED STATES ATTORNEY
     CR19-198-JLR/William Leroy Lenz - 2                                     700 S TEWART S TREET, S UITE 5220
                                                                               S EATTLE, W ASHINGTON 98101
                                                                                      (206) 553-7970
               Case 2:19-cr-00198-JLR Document 31 Filed 06/19/20 Page 3 of 3




 1          IT IS THEREFORE ORDERED that the trial date be continued until October 5, 2020,
 2 and that pretrial motions shall be filed no later than September 3, 2020.
 3          IT IS FURTHER ORDERED that the period time from the date of this order up to
 4 and including October 5, 2020, shall be excludable time pursuant to 18 U.S.C. § 3161.
 5
 6
 7          Dated this 19th day of June, 2020.
 8
 9
10
11
                                                      A
                                                    JAMES L. ROBART
                                                    United States District Judge
12
     Presented by:
13
14 s/ William Dreher
   WILLIAM DREHER
15 Assistant United States Attorney
16
17
18
19
20
21
22
23
24
25
26
27
28

      Order Continuing Trial Date                                        UNITED STATES ATTORNEY
      CR19-198-JLR/William Leroy Lenz - 3                               700 S TEWART S TREET, S UITE 5220
                                                                          S EATTLE, W ASHINGTON 98101
                                                                                 (206) 553-7970
